Case 2:19-cv-12409-LVP-APP ECF No. 71 filed 08/07/20        PageID.300    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EARL DIAMOND,

      Plaintiff,
                                                    Civil Case No. 19-12409
v.                                                  Honorable Linda V. Parker

GENESEE COUNTY LANDBANK,

     Defendant.
________________________/

 OPINION AND ORDER (1) ADOPTING MAGISTRATE JUDGE’S JUNE
     25, 2020 REPORT AND RECOMMENDATION, (2) DENYING
 PLAINTIFF’S MOTIONS FOR PRELIMINARY INJUNCTION, AND (3)
          GRANTING DEFENDANT’S MOTION TO DISMISS

      This lawsuit arises from an action to evict Plaintiff from property in Genesee

County, Michigan. On August 15, 2019, Plaintiff filed this lawsuit against

Defendant seeking to appeal certain state court decisions related to the eviction and

claiming discrimination. The matter has been referred to Magistrate Judge

Anthony P. Patti for all pretrial matters. (ECF No. 30.) Plaintiff has filed two

motions for preliminary injunction (ECF Nos. 23, 32), and Defendant has filed a

motion to dismiss (ECF No. 55.) On June 25, 2020, Magistrate Judge Patti issued

a report and recommendation (“R&R”) recommending that the Court deny

Plaintiff’s first motion for preliminary injunction and grant Defendant’s motion to

dismiss. (ECF No. 68.)
Case 2:19-cv-12409-LVP-APP ECF No. 71 filed 08/07/20          PageID.301    Page 2 of 3




      At the conclusion of his R&R, Magistrate Judge Patti advises the parties that

they may object to and seek review of the R&R within fourteen days of service

upon them. He further specifically advises the parties that “[f]ailure to file specific

objections constitutes a waiver of any further right to appeal.” (Id.) Neither party

filed objections to the R&R.1

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Patti. Therefore, the Court is adopting the R&R. As

the Court agrees with Magistrate Judge Patti that Plaintiff fails to state a viable

claim, it also is denying Plaintiff’s second preliminary injunction motion. (ECF

No. 32.)

      Accordingly,

      IT IS ORDERED that Plaintiff’s motions for preliminary injunction (ECF

No. 23, 32) are DENIED;




1
 Plaintiff sent the Court a Notice of Change of Address/Contact Information,
which was dated July 2, 2020 (ECF No. 69); however, this was a week after
Magistrate Judge Patti served the R&R on Plaintiff. Unlike previous mailings
which the postal service returned to the Court as “undeliverable to Plaintiff—
despite being mailed to the address he supplied—the R&R has not been returned.
The Court therefore must presume that it was received. Plaintiff also submitted a
request for a hearing “on the summary judgment motion” in Flint, and he waived
“his right for a hearing” if it was held in Detroit. (ECF No. 70.) This Court has
found a hearing unnecessary to resolve the pending motions.
Case 2:19-cv-12409-LVP-APP ECF No. 71 filed 08/07/20       PageID.302   Page 3 of 3




      IT IS FURTHER ORDERED that Defendant’s motion to dismiss (ECF

No. 55) is GRANTED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

 Dated: August 7, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, August 7, 2020, by electronic and/or
 U.S. First Class mail.

                                              s/ R. Loury
                                              Case Manager
